DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-11 and 19-21 are pending. Claims 1, 4, 6, 9-11 are amended. New claims 19-21 are added. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 6/14/2022 have been fully considered. Applicant's arguments with regard to the rejection of present claims 1-11 under 35 U.S.C. 103 as being unpatentable over Spinner (US 2011/0283528) in view of DE 102017102377 to Henn et al. (of which the US equivalent is US 2018/0222794; “Henn”) have been carefully studied and fully considered, and are persuasive.  Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made based on newly found prior art reference in light of applicant's claim amendment.  
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites…”a the coating composition” at line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harp et al. (US 2005/0066960; “Harp”) in view of DE 102017102377 to Henn et al. (of which the US equivalent is US 2018/0222794; “Henn”, the citations below refer to US 2018/0222794).
Regarding claims 1, 2-3 and 4-8 and 21, Harp teaches a product (10, para [0023]) comprising: 

    PNG
    media_image1.png
    449
    644
    media_image1.png
    Greyscale

- an enclosure having one or more of a top side, a bottom side, a front side, a back side, a left side and a right side of the enclosure (for example, the left side of element 11n, para [0023], see Fig. 2, such side element 11n is considered a substrate, meeting the claimed limitations of independent claim 21); and
- a source of light (15) that produces a first light disposed in the enclosure (para [0022], the light/fire flame 15 naturally produces a light); 
- wherein one or more of the top side, bottom side, back side, left side and right side is entirely or less than entirely a non-metallic side (Fig. 2, para [0023], the left side of 11n is entirely of glass/non-metallic, which is the same material as that of the instant application, see claim 4) and comprises a coating composition (para [0023], Harp teaches the glass substrate comprises coating); 
- wherein the first light is reflected the non-metallic side to produce a second light with a reflected emission spectrum (Fig. 2, para [0023]). 
Harp teaches its non-metallic segment (11n) comprises a coating composition (para [0023]). But Harp does not teach the inclusion of the specific coating composition as instantly claimed (i.e., in claims 5, 6, 7, and 8).  
Henn teaches a protective coating for glass substrate that provides long-term stability against degradation under high temperature for use in a heating device, such as a fireplace or equivalent (para [0008] [0017] [0023] [0030]).  Henn teaches its substrate is made of suitable materials including glass, glass-ceramic, and soda lime glass (para [0023]). Henn teaches its protective coating composition comprises suitable known materials including oxide, tin oxide, aluminum silicon nitride, zinc oxide, aluminum silicon oxide (para [0004] [0010] [0022] [0044]), which materials reads on and meeting the claimed limitations of instant claims 5, 6, 7, and 8.  
It would have been obvious to one of ordinary skill in the art to modify the product of Harp, to replace the coating composition applied to the non-metallic segment (11n of Harp that is of glass) of Harp, with the suitable protective coating composition taught by Henn, of which the protective coating composition of Henn is taught as suitable for glass substrate (para [0023]) and provides long-term stability against degradation under high temperature (para [0008] [0023]), which would have predictably arrived at a satisfactory product that is the same as instantly claimed, in claims 1, 5, 6, 7, 8 and 21. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Further, it is expected that the non-metallic segment of modified Harp (as discussed above to include the coating composition as taught by Henn) is capable of performing in the same or similar manner as the instantly claimed, i.e., “the non-metallic segment reflects the first light to produce a second light with a reflected emission spectrum; and wherein between a spectrum of a normalized natural gas flame and the reflected emission spectrum there is a color shift Δxy that is greater than 0.07 (meeting limitations of instant claims 1-3, and 21)”, because the non-metallic segment of modified Harp and the instantly claimed non-metallic segment are identical or substantially identical in composition, in that, the non-metallic segment of modified Harp includes a glass substrate (which is the same material as that of the instant application for the claimed non-metallic segment) coated with silicon-based coating composition such as aluminum silicon nitride and/or aluminum silicon oxide as taught by Henn (para [0010] [0022] [0044]), (which is the same coating composition as that of the instant application for the claimed non-metallic segment).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112. 
Regarding claims 9-10, Harp teaches its non-metallic segment (11n) is of glass (para [0023]), but does not specifically teach the glass is either colored or uncolored, and transparent.  
Henn teaches a protective coating for glass substrate that provides long-term stability against degradation under high temperature for use in a heating device, such as a fireplace or equivalent (para [0008] [0017] [0023] [0030]).  Henn teaches its substrate is made of suitable materials including glass, glass-ceramic, and soda lime glass (para [0023]). Henn teaches its protective coating composition comprises suitable materials including aluminum silicon oxide (para [0020] [0044]), which material is the same as instantly claimed in instant claims 9-10.  
It would have been obvious to one of ordinary skill in the art to modify the product of Harp in view the teachings of Henn, to select suitable materials for the non-metallic segment substrate and coating, such as to select transparent glass (either colored or uncolored) for the non-metallic segment substrate as taught by Henn, and to select and apply suitable coating composition on to the non-metallic segment as taught by Henn, such as aluminum silicon oxide (para [0022] Henn), of which the protective coating composition of Henn is taught as suitable for glass substrate (para [0023] of Henn) and provides long-term stability against degradation under high temperature as taught by Henn (para [0008] [0023]), which would have predictably arrived at a satisfactory product that is the same as instantly claimed, in claims 9-10. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Regarding claim 11, in Harp, the front side of the enclosure does not have the element (11n) and thus don’t have the coating composition (see Fig. 2, para [0023] [0026]), meeting the claimed limitations.
Regarding claim 19, in Harp, in the back side (11n, Fig. 2) is non-metallic and comprises the coating composition (see Fig. 2, para [0023]).  
Regarding claim 20, in Harp, the top side, a bottom side, a front side, a back side, a left side and a right side of the enclosure each comprise a surface facing an interior of the enclosure (Fig. 2), and wherein one of the surfaces comprises the coating composition (see Fig. 2, para [0023], for example, the left side 11n comprises the coating com), meeting the claimed limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782